 


109 HR 1739 IH: FERS Redeposit Act
U.S. House of Representatives
2005-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1739 
IN THE HOUSE OF REPRESENTATIVES 
 
April 20, 2005 
Mr. Moran of Virginia (for himself, Mr. Kolbe, Mr. Van Hollen, Mr. Wynn, Ms. Norton, Mr. Hoyer, Mr. Davis of Illinois, and Mr. Wolf) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To amend chapter 84 of title 5, United States Code, to allow individuals who return to Government service after receiving a refund of retirement contributions to recapture credit for the service covered by that refund by repaying the amount that was so received, with interest. 
 
 
1.Short titleThis Act may be cited as the FERS Redeposit Act. 
2.Deposit authoritySection 8422 of title 5, United States Code, is amended by adding at the end the following: 
 
(i) 
(1)Each employee or Member who has received a refund of retirement deductions under this or any other retirement system established for employees of the Government covering service for which such employee or Member may be allowed credit under this chapter may deposit the amount received, with interest. Credit may not be allowed for the service covered by the refund until the deposit is made. 
(2)Interest under this subsection shall be computed in accordance with paragraphs (2) and (3) of section 8334(e) and regulations prescribed by the Office. The option under the third sentence of section 8334(e)(2) to make a deposit in one or more installments shall apply to deposits under this subsection. 
(3)For the purpose of survivor annuities, deposits authorized by this subsection may also be made by a survivor of an employee or Member.. 
3.Technical and conforming amendments 
(a)Definitional amendmentSection 8401(19)(C) of title 5, United States Code, is amended by striking 8411(f); and inserting 8411(f) or 8422(i);. 
(b)Crediting of DepositsSection 8422(c) of title 5, United States Code, is amended by adding at the end the following: Deposits made by an employee, Member, or survivor also shall be credited to the Fund.. 
(c)Section heading 
(1)The heading for section 8422 of title 5, United States Code, is amended to read as follows: 
 
8422.Deductions from pay; contributions for military service; deposits. 
(2)The analysis for chapter 84 of title 5, United States Code, is amended by striking the item relating to section 8422 and inserting the following: 
 
 
8422. Deductions from pay; contributions for military service; deposits. 
(d)Restoration of annuity rightsThe last sentence of section 8424(a) of title 5, United States Code, is amended by striking based. and inserting based, until the employee or Member is reemployed in the service subject to this chapter.. 
 
